United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2032
                                  ___________

Richard Lion,                         *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
Rita Maxwell, Warden, individually    *
and in her official capacity,         *       [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                         Submitted: November 7, 2002
                             Filed: December 3, 2002
                                  ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Richard Lion appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action. We affirm.

       Lion claimed his constitutional rights were violated by Rita Maxwell, Warden
of the Ronald McPherson Correctional Facility in Arkansas. Maxwell imposed a 90-
day ban on incoming correspondence from Lion to two inmates incarcerated at the

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
correctional facility, after Lion mailed the inmates photographs that Maxwell
determined were pornographic. Only the ban on correspondence to one of the
inmates is the subject of this lawsuit.

       Viewing the facts most favorably to Lion, we agree that summary judgment for
Maxwell was appropriate. See Naucke v. City of Park Hills, 284 F.3d 923, 927 (8th
Cir. 2002) (reviewing grant of summary judgment de novo, and viewing record in
light most favorable to nonmoving party). Prison officials may restrict incoming
correspondence from nonprisoners under regulations that are reasonably related to
legitimate penological interests. See Thornburgh v. Abbott, 490 U.S. 401, 413-14
(1989). A reasonable prison official in Maxwell’s position would not have known
that the brief and limited ban--during which Lion had ample alternative methods for
communicating with the inmates--violated Lion’s clearly established constitutional
rights. Accordingly, Maxwell is immune from liability for damages for her conduct.
See Sparr v. Ward, 306 F.3d 589, 593 (8th Cir. 2002) (explaining qualified immunity:
official performing discretionary functions is generally immune from liability unless
a reasonable person in her position would have known her actions violated clearly
established law).

       Qualified immunity does not shield officials from equitable relief. Grantham
v. Trickey, 21 F.3d 289, 295 (8th Cir. 1994). However, because the ban has expired,
any claim Lion asserted for injunctive relief is moot. See Iron Arrow Honor Soc’y
v. Heckler, 464 U.S. 67, 70 (1983) (per curiam) (federal court has jurisdiction only
over actions that present actual case or controversy).

      Accordingly, we affirm.




                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-